
	
		I
		112th CONGRESS
		1st Session
		H. R. 803
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase
		  vocational rehabilitation and employment assistance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity for Injured Veterans Act of
			 2011.
		2.Increase of vocational
			 rehabilitation and employment benefits
			(a)Period of
			 EligibilitySection 3103(a) of title 38, United States Code, is
			 amended by striking twelve-year and inserting
			 fifteen-year.
			(b)Increased
			 AllowanceSection 3108 of
			 such title is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by inserting or (j) after subsection (f);
			 and
					(B)in paragraph (2),
			 by striking two months and inserting six months;
			 and
					(2)by adding at the
			 end the following new subsection:
					
						(j)(1)As part of a vocational rehabilitation
				program under this chapter, a veteran who is eligible for and entitled to
				rehabilitation under this chapter may elect to pursue an approved program of
				education and receive assistance under this chapter to the extent that such
				veteran has remaining eligibility for and entitlement to assistance under this
				section, if the Secretary approves the educational, professional, or vocational
				objective chosen by such veteran for such program.
						(2)The amount of assistance a veteran shall
				receive pursuant to paragraph (1) is as follows:
							(A)In the case of a veteran who is considered
				a covered individual for purposes of section 3311 of this title, monthly
				amounts equal to the monthly amounts the veteran is eligible to receive for
				educational assistance under section 3313 of this title (including the monthly
				stipend provided under section 3313(c)(1)(B)).
							(B)In the case of a veteran who is not
				considered a covered individual for purposes of section 3311 of this title,
				monthly amounts equal to the monthly amounts the Secretary determines would be
				payable to such veteran if such veteran were eligible to receive educational
				assistance under section 3313 of this title (including the monthly stipend
				provided under section 3313(c)(1)(B)).
							(3)If a veteran makes an election under
				paragraph (1), the terms and conditions applicable to the pursuit of a
				comparable program of education and the payment of allowances and provision of
				assistance under chapter 33 of this title for such a comparable program shall
				be applied to the pursuit of the approved program of education under this
				chapter.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to a veteran who is eligible for and
			 entitled to rehabilitation under chapter 31 of title 38, United States Code, on
			 or after the date of the enactment of this Act.
			3.Child care;
			 President’s Budget
			(a)In
			 generalChapter 31 of title 38, United States Code, is amended by
			 adding at the end the following new sections:
				
					3123.Child care
				assistance for single parents
						(a)In
				generalPursuant to
				regulations prescribed by the Secretary to carry out this section, the
				Secretary shall provide reimbursements for the actual cost of child care
				provided by a licensed provider to a veteran who—
							(1)is participating in a vocational
				rehabilitation program under this chapter;
							(2)is the sole caretaker of a child;
				and
							(3)would not otherwise be able to afford such
				child care.
							(b)Amount and
				durationThe amount of the
				reimbursement for the actual cost for child care under this section shall be
				not more than $2,000 per month for each month the veteran is participating in a
				vocational rehabilitation program under this chapter.
						3124.Information
				included in support of President’s budgetThe Secretary shall include in documents
				submitted to Congress by the Secretary in support of the President’s budget for
				each fiscal year submitted under section 1105 of title 31, United States Code,
				the following:
						(1)For the calendar
				year preceding the submission—
							(A)the percentage of veterans receiving
				assistance under this chapter who became employed; and
							(B)the percentage of veterans receiving
				assistance under this chapter who achieved independence in daily living.
							(2)Any changes made by the Secretary in
				measuring or calculating the performance of the department under this
				chapter.
						.
			(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of such chapter 31 is amended by adding at the end
			 the following:
				
					
						3123. Child care assistance for single
				parents.
						3124. Information included in support of
				President’s
				budget.
					
					.
			
